                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

MICHAEL DAVID HOLMAN,

                       Petitioner,                     Case No. 1:19-cv-671
v.                                                     Honorable Janet T. Neff
MATT MACAULEY,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies. The Court will also deny Petitioner’s motion

for a stay (ECF No. 3).
                                      Discussion

              I.      Factual allegations

              Petitioner Michael David Holman is incarcerated with the Michigan Department of

Corrections at the Bellamy Creek Correctional Facility (IBC) in Ionia, Michigan. On November

26, 2014, a Muskegon County Circuit Court judge, found Petitioner guilty of two counts of first-

degree criminal sexual conduct (CSC I), Mich. Comp. Laws § 750.520b, and one count of second-

degree criminal sexual conduct (CSC II), Mich. Comp. Laws § 750.520c. On January 5, 2015, the

court sentenced Petitioner as a habitual offender-fourth offense, Mich. Comp. Laws § 769.12, to

concurrent terms of imprisonment of 33 to 50 years for each CSC I conviction and 9 to 30 years

for the CSC II conviction.

              On January 22, 2018, Petitioner filed his first habeas corpus petition. Holman v.

Trierweiler, No. 1:18-cv-86 (W.D. Mich.). Under Sixth Circuit precedent, the application is

deemed filed when handed to prison authorities for mailing to the federal court. Cook v. Stegall,

295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in the prison mailing system on

January 22, 2018. (Pet., ECF No. 1, PageID.33.)

The petition raised 11 grounds for relief. No. 1:18-cv-86 (Pet., ECF No. 1, PageID.6-29.) It was

dismissed for lack of exhaustion. As the Court explained, before a court may grant habeas relief

 to a state prisoner, the prisoner must exhaust remedies available in the state courts. 28 U.S.C.

§ 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). Exhaustion requires a petitioner

     to “fairly present” federal claims so that state courts have a “fair opportunity” to apply

  controlling legal principles to the facts bearing upon a petitioner’s constitutional claim. See

O’Sullivan, 526 U.S. at 842; Picard v. Connor, 404 U.S. 270, 275-77 (1971), cited in Duncan v.

 Henry, 513 U.S. 364, 365 (1995), and Anderson v. Harless, 459 U.S. 4, 6 (1982). To fulfill the



                                                 2
exhaustion requirement, a petitioner must have fairly presented his federal claims to all levels of

      the state appellate system, including the state’s highest court. Duncan, 513 U.S. at 365-66;

    Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d 480, 483 (6th

                                                     Cir. 1990).

                  Petitioner attempted to meet his burden of demonstrating exhaustion by submitting

his Michigan Court of Appeals Standard 4 Supplemental Brief1 and two applications for leave to

appeal filed in the Michigan Supreme Court: one filed by counsel and one filed by Petitioner under

Standard 4. Petitioner’s Standard 4 filing in the Michigan Supreme Court revealed that he did not

raise habeas issue XI, regarding witness Bernadette Stover, in the Michigan Court of Appeals.

No. 1:18-cv-86 (Pet’r’s Standard 4 Appl. for Leave to Appeal, ECF No. 1-1, PageID.130.)

Because Petitioner did not raise the issue in the Michigan Court of Appeals, he failed to satisfy the

exhaustion requirement.

                  Petitioner’s initial petition was “mixed”—it included exhausted and unexhausted

claims. Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed to dismiss

mixed petitions without prejudice in order to allow petitioners to return to state court to exhaust

remedies. However, since the habeas statute was amended to impose a one-year statute of

limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice might

preclude future federal habeas review of the exhausted claims on timeliness grounds. To avoid

this problem, the Sixth Circuit adopted a stay-and-abeyance procedure to be applied to mixed

petitions. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit

held that when the dismissal of a mixed petition could jeopardize the timeliness of a subsequent



1
 Michigan Supreme Court Administrative Order 2004-6 sets forth minimum standards for indigent criminal appellate
defense services. Standard 4 requires counsel to inform a defendant of his right to present claims that counsel will not
present in a brief filed in propria persona. Mich. Admin. Order No. 2004-6.

                                                           3
petition, the district court should dismiss only the unexhausted claims and stay further proceedings

on the remaining portion until the petitioner has exhausted his claims in the state court. Id.; see

also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving stay-and-abeyance procedure); Griffin

v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002).

                 The Palmer court determined that dismissal of a mixed petition might jeopardize

the timeliness of a subsequent petition where a petition had sixty or fewer days remaining in the

period of limitation at the time the first petition is dismissed. At the time the Court reviewed the

initial petition Petitioner had more than 60 days remaining in his period of limitation; accordingly,

the Court dismissed the petition. The Court explained to Petitioner that 30 days was a reasonable

time to permit him to file a motion for post-conviction relief with regard to his unexhausted claim.

Once he filed such a motion, the period of limitation would be stayed. The Court also informed

Petitioner that he could protect the timeliness of his exhausted claims by filing a petition containing

only his exhausted claims at any time before the statute of limitation expired.

                 Petitioner returned to the trial court. He filed a motion for relief from judgment

raising several new issues. Unfortunately, Petitioner did not file his motion within the thirty-day

period that the Court had identified as reasonable; he waited more than two months, until April 25,

2018, to file his motion. At that time, only six days remained in Petitioner’s period of limitation,

at least with respect to Petitioner’s exhausted claims.2 The trial court denied relief on Petitioner’s

new claims on May 21, 2018. Petitioner thereafter sought leave to appeal in the Michigan Court

of Appeals and then in Michigan Supreme Court. The Michigan Court of Appeals denied leave

on April 19, 2019. The Michigan Supreme Court has not yet ruled on Petitioner’s application.




2
 Petitioner claims that he did not discover and could not have discovered some of his new claims and that his period
of limitation with respect to those claims should not commence running until his discovery of them.

                                                         4
               Because the Michigan Supreme Court has yet to decide Petitioner’s application, his

new claims remain unexhausted. His new petition, which includes most of the exhausted claims

from his first petition and several new claims from his motion for relief from judgment, is also

mixed and, therefore, is properly dismissed. This time, however, Petitioner has only a few days

remaining in his period of limitation. For that reason, he seeks a stay.

               “District courts . . . ordinarily have the authority to issues stays . . . where such a

stay would be a proper exercise of discretion . . . [;the] AEDPA does not deprive district courts of

that authority . . . but it does circumscribe their discretion.” Rhines v. Weber, 544 U.S. 269, 276

(2005) (citations omitted). To maintain compatibility with the purposes of the AEDPA, stays are

only appropriate where “there was good cause for the petitioner’s failure to exhaust his claims[,]”

where the claims are not “plainly meritless[,]” the stay is subject to “reasonable time limits[,]” and

the petitioner has not been “dilatory” or engaged in “abusive litigation tactics[.]” Id. at 277-78.

               Petitioner claims he has not been dilatory, but he has offered no explanation for

delaying two months before filing his state-court motion when the Court previously informed

Petitioner that 30 days would be a reasonable time. It is that delay that has left Petitioner with

only 6 days remaining in his period of limitation. Those days will run when the Supreme Court

proceeding is complete.

               The Court concludes that this unexplained delay is not reasonable and that a stay

is, therefore, properly denied. Petitioner’s “mixed” petition is properly dismissed because it

includes unexhausted claims. Should Petitioner decide to no longer pursue his unexhausted claims

in the state courts, he may file a new petition raising only exhausted claims at any time before the

expiration of the limitations period.




                                                  5
                                              Conclusion

                For the foregoing reasons, the Court will dismiss the petition for failure to exhaust

available state-court remedies. The Court will also deny Petitioner’s motion for a stay.

                                    Certificate of Appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved the issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district court must

“engage in a reasoned assessment of each claim” to determine whether a certificate is warranted.

Id. at 467. Each issue must be considered under the standards set forth by the Supreme Court in

Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this Court has

considered Petitioner’s claims under the Slack standard.

                This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner



                                                   6
should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.

                 A judgment and order consistent with this opinion will be entered.



Dated:    September 4, 2019                           /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 7
